     Case 1:19-cv-07777-GBD-OTW Document 242 Filed 10/27/20 Page 1 of 13




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

STATE OF NEW YORK, CITY OF NEW YORK,
STATE OF CONNECTICUT, and STATE OF
VERMONT,
                       Plaintiffs,
            v.
UNITED STATES DEPARTMENT OF HOMELAND
SECURITY; CHAD F. WOLF, in his official capacity as
Acting Secretary of the United States Department of
Homeland Security; UNITED STATES CITIZENSHIP                        CIVIL ACTION NO.
AND IMMIGRATION SERVICES; KENNETH T.                                19 Civ. 07777 (GBD)
CUCCINELLI II, in his official capacity as Senior
Official Performing the Duties of Director of the United
States Citizenship and Immigration Services and of the
Deputy Secretary of United States Department of
Homeland Security; and UNITED STATES OF
AMERICA,
                       Defendants.

MAKE THE ROAD NEW YORK, AFRICAN
SERVICES COMMITTEE, ASIAN AMERICAN
FEDERATION, CATHOLIC CHARITIES
COMMUNITY SERVICES, and CATHOLIC LEGAL
IMMIGRATION NETWORK, INC.,
                      Plaintiffs,
           v.
KEN CUCCINELLI, in his purported official capacity as
Senior Official Performing the Duties of the Director,              CIVIL ACTION NO.
United States Citizenship and Immigration Services;                 19 Civ. 07993 (GBD)
UNITED STATES CITIZENSHIP & IMMIGRATION
SERVICES; CHAD F. WOLF, in his purported official
capacity as Acting Secretary of Homeland Security; and
UNITED STATES DEPARTMENT OF HOMELAND
SECURITY,
                       Defendants.


    PLAINTIFFS’ LOCAL RULE 56.1 STATEMENT OF MATERIAL FACTS AS TO
             WHICH THERE IS NO GENUINE ISSUE TO BE TRIED

        Pursuant to Local Civil Rule 56.1, Plaintiffs the State of New York, City of New York,

State of Connecticut, State of Vermont, Make the Road New York, African Services Committee,



                                                1
      Case 1:19-cv-07777-GBD-OTW Document 242 Filed 10/27/20 Page 2 of 13




Asian American Federation, Catholic Charities Community Services, and Catholic Legal

Immigration Network, Inc. submit the following statement of material facts as to which there is

no genuine issue to be tried.

I.           The Final Rule.

        1.      On August 14, 2019, defendant United States Department of Homeland Security

(“DHS”) published the Final Rule, Inadmissibility on Public Charge Grounds, 84 Fed. Reg.

41,292 (Aug. 14, 2019) (to be codified at 8 C.F.R. pt. 103, 212, 213, 214, 245, 248) (“Final

Rule”), in the Federal Register. The Final Rule changes both the public charge definition and the

process by which DHS determines whether an applicant is likely to meet this definition in the

future. 84 Fed. Reg. at 41,292-508.

        2.      The Final Rule was promulgated by Defendant Kevin K. McAleenan

(“McAleenan”) in his capacity as purported Acting Secretary of Homeland Security. See id.

II.     McAleenan Lacked the Authority to Promulgate the Final Rule.

        3.      Secretary Nielsen was the most recent Senate-confirmed Secretary of Homeland

Security. Throughout her tenure, she exercised her authority under 6 U.S.C. § 113(g)(2) to set an

order of succession should the Deputy Secretary and Under Secretary for Management positions

be vacant. She did so by adopting and amending the existing order of succession, Delegation

00106, issued in 2016 by then-Secretary of Homeland Security Jeh Johnson, on multiple

occasions. In May 2018, Nielsen revised Annex G to Delegation 00106 (Revision 08.2 to

Delegation 00106), which sets the succession order for the Counting Weapons of Mass

Destruction Office. See Ex. 1 at 4 (Dep’t of Homeland Security, DHS Orders of Succession and

Delegations of Authorities for Named Positions, Delegation No. 00106, Revision No. 08.5 (Apr.

10, 2019)) (“April Delegation”) (noting Revision 08.3’s issue date as May 21, 2018).



                                                2
    Case 1:19-cv-07777-GBD-OTW Document 242 Filed 10/27/20 Page 3 of 13




       4.      In October 2018, Nielsen revised Annex Z to Delegation 00106, which sets the

succession order for the Transportation Security Administration (Revision 08.3 to Delegation

00106). See id. (noting Revision 08.3’s issue date as October 23, 2018).

       5.      In February 2019, she revised Annex U to Delegation 00106, which sets the

succession order for the Office of Strategy, Policy, and Plans (Revision 08.4 to Delegation

00106). Ex. 2 (Dep’t of Homeland Security, DHS Orders of Succession and Delegations of

Authorities for Named Positions, Delegation No. 00106, Revision No. 08.4 (Feb. 15, 2019).

(“February Delegation”) (Secretary’s Memorandum amending Annex U to Delegation 00106),

12 (Revision 08.4 to Delegation 00106).

       6.      In the case of the Secretary’s death, resignation, or inability to perform the

functions of office, Secretary Nielsen’s February Delegation provided that Executive Order

13753 governed the order of succession. See Ex. 2 (February Delegation) and Ex. 3 at 5 (U.S.

Gov’t Accountability Off., B-331650, Department of Homeland Security—Legality of Service of

Acting Secretary of Homeland Security and Service of Senior Official Performing the Duties of

Deputy Secretary of Homeland Security (Aug. 14, 2020)) (the “GAO Report”).

       7.      If the Secretary is unavailable to act during a disaster or catastrophic emergency,

Secretary Nielsen’s February Delegation provided that Annex A to the February Delegation

governed the order of succession. See Ex. 2 (February Delegation) and Ex. 3 at 5 (GAO Report).

       8.      At the time of the February Delegation, the orders of succession found in

Executive Order 13753 and Annex A were identical; the first four positions in the order of

succession for both were as follows: (1) Deputy Secretary; (2) Under Secretary for Management,

(3) Administrator of the Federal Emergency Management Agency (“FEMA”) and (4) Director of

the Cybersecurity and Infrastructure Security Agency (“CISA”). See id. at 5-6 (GAO Report);



                                                 3
    Case 1:19-cv-07777-GBD-OTW Document 242 Filed 10/27/20 Page 4 of 13




Ex. 4 (Amending the Order of Succession in the Department of Homeland Security, Exec. Order

13753, 81 Fed. Reg. 90,667 (Dec. 9, 2016)) (“E.O. 13753”).

          9.    When E.O. 13753 was issued in 2016, the Director of CISA was called the Under

Secretary for National Protection and Programs; the position was renamed in 2018. Pub. L. No.

115-278, § 2(a), 132 Stat. 4168, 4169 (Nov. 16, 2018), codified at 6 U.S.C. § 652(a), (b).

          10.   The February Delegation further provided that acting officials in the listed

positions were ineligible to serve as acting secretary and, thus, the order of succession would fall

to the next Senate-confirmed official. See Ex. 2 (February Delegation) and Ex. 3 at 6 (GAO

Report).

          11.   Secretary Nielsen announced her resignation from the Secretary position effective

April 7, 2019. Ex. 5 (Secretary Kirstjen Nielsen, Resignation Letter to the President (Apr. 7,

2019)).

          12.   Under the order of succession in effect at that time, and in view of the vacancy in

the Deputy Secretary position, the Acting Secretary position would have been assumed by Claire

Grady, the Under Secretary for Management. See 6 U.S.C. §§ 113(a)(1)(A), 113(g)(1). Grady,

however, announced her resignation on April 9, which was effective on April 10. Ex. 6 (Ted

Hesson, Nielsen: Acting DHS Deputy Grady offers resignation, POLITICO (Apr. 9, 2019, 8:15

PM), https://www.politico.com/story/2019/04/09/claire-grady-offers-resignation-1264195).

          13.   Secretary Nielsen nonetheless purported to remain in office until April 10, 2019.

Ex. 7 at 25 (Mem. of Law in Support of Defs.’ Opp. to Pls.’ Mot. for a Prelim. Injunction, Casa

de Maryland, Inc. et al. v. Wolf, et al., No. 8:20-cv-2118, ECF No. 41 (D. Md. Aug. 3, 2020)).

          14.   Before leaving office on April 10, 2019, Nielsen made a partial amendment to

DHS’s order of succession. In this April Delegation, Secretary Nielsen retained the two separate



                                                 4
     Case 1:19-cv-07777-GBD-OTW Document 242 Filed 10/27/20 Page 5 of 13




grounds for accession to the role of Acting Secretary: vacancies arising from Secretary’s death,

resignation, or inability to perform the functions of office were still governed by E.O. 13753, and

vacancies arising from the Secretary’s unavailability to act during a disaster or catastrophic

emergency were still governed by Annex A to the Delegation. Ex. 1 at §§ II.A, II.B (April

Delegation).

       15.     Secretary Nielsen also did not amend E.O. 13753, which continued to govern the

order of succession in the event of a vacancy created by the Secretary’s death, resignation or

inability to perform the functions of the office. See id. § II.A.

       16.     Secretary Nielsen did, however, amend Annex A, which set forth the order of

succession for when the Secretary is unavailable to act during a disaster or catastrophic

emergency; the new order of succession was as follows: (1) Deputy Secretary; (2) Under

Secretary for Management; (3) Commissioner of U.S. Customs and Border Protection (“CBP”);

and (4) Administrator of FEMA. Id. at Annex A.

       17.     Following Nielsen’s April 10, 2019 departure, Senate-confirmed Commissioner

of CBP Kevin McAleenan assumed the role of Acting Secretary. See Ex. 3 at 4 (GAO Report).

       18.     On November 8, 2019, McAleenan substituted Annex A for E.O. 13753 to govern

the order of succession when the Secretary dies, resigns, or is unable to perform the functions of

office. See Ex. 8 (Kevin K. McAleenan, Amendment to the Order of Succession for the Secretary

of Homeland Security (Nov. 8, 2019)); Ex. 9 (Dep’t of Homeland Security, DHS Orders of

Succession and Delegations of Authorities for Named Positions, Delegation No. 00106, Revision

No. 08.6 (Nov. 14, 2019)).




                                                   5
       Case 1:19-cv-07777-GBD-OTW Document 242 Filed 10/27/20 Page 6 of 13




         19.   McAleenan then directed the order of succession in Annex A to be: (1) Deputy

Secretary; (2) Under Secretary for Management; (3) Commissioner of CBP; and (4) Under

Secretary for Strategy, Policy, and Plans. See id.

         20.   On November 13, 2019, McAleenan resigned as both Acting Secretary and

Commissioner of CBP, and the Senate-confirmed Under Secretary for Strategy, Policy, and

Plans, Chad Wolf, assumed the role of Acting Secretary. See Ex. 3 at 4 (GAO Report).

III.     Congress questioned the legality of McAleenan’s appointment.

         21.   On November 15, 2019, the Chairman of the House of Representatives

Committee on Homeland Security and the Acting Chairwoman of the House Committee on

Oversight and Reform wrote a letter to the head of GAO “to express serious concerns with the

legality of the appointment” of Chad Wolf as Acting Secretary of Homeland Security and Ken

Cuccinelli as Senior Official Performing the Duties of Deputy Secretary. Ex. 10 (Letter from

Bennie G. Thompson, Chairman, House Committee on Homeland Security, and Carolyn B.

Maloney, Acting Chairwoman, House Committee on Oversight & Reform, to Gene Dodaro,

Comptroller General of the United States (Nov. 15, 2019)).

         22.   In particular, the Chairman and Acting Chairwoman expressed concern that Wolf

was serving in violation of the Federal Vacancies Reform Act (“FVRA”) and Homeland Security

Act (“HSA”) because former Acting Secretary McAleenan did not lawfully assume the Acting

Secretary position, and so McAleenan had no authority to make the changes to DHS’s order of

succession that formed the basis for Wolf’s accession to Acting Secretary. Id. at 2.

         23.   On August 14, 2020, GAO issued a report responding to the Chairman and Acting

Chairwoman’s request, and assessing the legality of the appointment of Chad Wolf as Acting




                                                 6
     Case 1:19-cv-07777-GBD-OTW Document 242 Filed 10/27/20 Page 7 of 13




Secretary of Homeland Security and Ken Cuccinelli as Senior Official Performing the Duties of

Deputy Secretary. See Ex. 3 (GAO Report).

       24.     In the report, GAO explained that “[i]n the case of vacancy in the positions of

Secretary, Deputy Secretary, and Under Secretary of Management, the HSA provides a means

for an official to assume the title of Acting Secretary pursuant to a designation of further order of

succession by the Secretary.” Id. at 11.

       25.     Based on the amendments Secretary Nielsen made to the order of succession in

April 2019, GAO concluded that the Senate-confirmed CBP Commissioner (McAleenan) “would

have been the appropriate official” to serve as Acting Secretary only if Secretary Nielsen had

been “unavailable to act during a disaster or catastrophic emergency.” Id. at 7 (citing Annex A to

the April Delegation).

       26.     GAO concluded that because Secretary Nielsen had resigned, E.O. 13753

controlled under “the plain language of the April Delegation.” Id.

       27.     GAO explained that after Nielsen’s resignation, then-Director of CISA,

Christopher Krebs, should have assumed the position Acting Secretary because he was the first

Senate-confirmed official in the E.O. 13753 order of succession, which governed following a

Secretary’s resignation. Id. at 8 & n.11.

       28.     GAO noted that although “McAleenan assumed the title of Acting Secretary upon

the resignation of Secretary Nielsen,” “the express terms of the existing [succession] designation

required [Krebs] to assume that title” and so “McAleenan did not have authority to amend the

Secretary’s existing designation.” Id. at 11.




                                                  7
    Case 1:19-cv-07777-GBD-OTW Document 242 Filed 10/27/20 Page 8 of 13




       29.     GAO thus concluded that Wolf and Cuccinelli were improperly serving in their

acting roles because they assumed those acting roles under “[the] invalid order of succession”

established by McAleenan in November 2019. Id.

       30.     GAO recognized that Secretary Nielsen’s conduct may have suggested that she

intended McAleenan to become Acting Secretary upon her resignation, but GAO noted that “it

would be inappropriate, in light of the clear express directive of the April Delegation” – which

provided that McAleenan would only take over if Nielsen were unavailable to act during a

disaster or a catastrophic emergency – “to interpret the order of succession based on post-hoc

actions.” Id. at 9. GAO concluded that because the April Delegation “was the only existing

exercise of the Secretary’s authority to designate a successor . . . McAleenan was not the

designated acting Secretary because, at the time, the director of the CISA was designated the

Acting Secretary under the April Delegation.” Id.

       31.     Furthermore, GAO concluded in the report that because McAleenan and

defendant Wolf were unlawfully appointed, that defendant Wolf’s alterations to the order of

succession for Deputy Secretary were issue without authority. Id. at 10–11. Because the prior

order of succession for Deputy Secretary did not include defendant Cuccinelli’s position,

GAO concluded that his succession to the role of Senior Official Performing the Duties of

Deputy Secretary was invalid. Id.

       32.     After the GAO report was issued, on September 10, 2020, President Trump

submitted Wolf’s nomination as Secretary of Homeland Security to the Senate. See Ex. 11

(Ratification of Actions Taken by the Acting Secretary of Homeland Security, 85 Fed. Reg.

59,651, 59,654 (Sept. 23, 2020) (“September 17 Memorandum”).




                                                8
      Case 1:19-cv-07777-GBD-OTW Document 242 Filed 10/27/20 Page 9 of 13




        33.      On that same day, FEMA Administrator Peter Gaynor—who purportedly would

been eligible to serve as Acting Secretary upon Wolf’s nomination—“exercised any authority

that he had to designate an order of succession,” and purported to re-issue the same order of

succession that McAleenan had promulgated so that Wolf could assume the Acting Secretary

role. Ex. 12 (Order Designating the Order of Succession for the Secretary of Homeland Security,

signed by Peter T. Gaynor, Administrator of the Federal Emergency Management Agency

serving as Acting Secretary of Homeland Security (Sept. 10, 2020) (“Gaynor Order”).

IV.     DHS Attempts to Ratify McAleenan’s Unlawful Actions.

        34.      On September 17, 2020, Wolf released a “ratification memorandum” that

attempted to “affirm and ratify any and all actions involving delegable duties that [he] ha[d]

taken from November 13, 2019, through September 10, 2020.” Ex. 11 (September 17

Memorandum).

        35.      In the memorandum, Wolf explained that he had been serving as Acting Secretary

pursuant to an order of succession and not the FVRA, the FVRA’s “prohibition on a nominee’s

acting service while his or her nomination is pending does not apply,” and he therefore remained

the Acting Secretary. Id. 59,652. Recognizing that there have been challenges to the validity of

his service as Acting Secretary, Wolf explained that the FVRA provides “an alternative basis for

an official to exercise the functions and duties of the Secretary temporarily in an acting

capacity.” Id.

        36.      Wolf further explained that “under the authority of the FVRA, 5 U.S.C. §

3345(a)(2), when the President submitted my nomination, Peter Gaynor . . . would have become

eligible to exercise the functions and duties of the Secretary temporarily in an acting capacity.”




                                                 9
    Case 1:19-cv-07777-GBD-OTW Document 242 Filed 10/27/20 Page 10 of 13




Id. 59,653. In an “abundance of caution,” Gaynor exercised any authority that he had under the

FVRA to allow Wolf to continuing serving as Acting Secretary. Id.

       37.     On October 7, 2020, Wolf issued another ratification memorandum that purported

to ratify eight specific actions taken by McAleenan during his tenure as Acting Secretary,

including issuance of the Rule, and one action by U.S. Citizenship and Immigration Services

Deputy Director for Policy Joseph Edlow in an “abundance of caution.” Ex. 13, Ratification of

Department Actions, 85 Fed. Reg. 65,653 (Oct. 16, 2020) (“October 7 Memorandum”).

       38.     The provision that the Wolf Memoranda invoke as the basis for Gaynor’s

appointment, Section 3345(a)(2), permits the President to designate a Senate-confirmed agency

official “to perform the duties of the vacant office temporarily in an acting capacity subject to the

time limitations of section 3346.” 5 U.S.C. § 3345(a)(2). However, neither the Gaynor Order nor

the Wolf Memoranda claim that President Trump has exercised this authority. See Ex. 12

(Gaynor Order), Exs. 11 and 13 (Wolf Memoranda).

     39. DATED: October 27, 2020                   Respectfully submitted,




                                                 10
  Case 1:19-cv-07777-GBD-OTW Document 242 Filed 10/27/20 Page 11 of 13




                                               LETITIA JAMES
                                               Attorney General of the State of New York

                                               By: /s/ Ming-Qi Chu
                                               Ming-Qi Chu,
                                                Section Chief, Labor Bureau
                                               Matthew Colangelo
                                                 Chief Counsel for Federal Initiatives
                                               Elena Goldstein,
                                                Deputy Bureau Chief, Civil Rights Bureau
                                               Abigail Rosner, Assistant Attorney General
                                               Amanda Meyer, Assistant Attorney General
                                               Office of the New York State Attorney
                                               General
                                               New York, New York 10005
                                               Phone: (212) 416-8689
                                               ming-qi.chu@ag.ny.gov

                                               Attorneys for the State of New York


JAMES JOHNSON                                  WILLIAM TONG
Corporation Counsel of the City of New York    Attorney General of Connecticut

By: /s/ Tonya Jenerette                        By: /s/ Joshua Perry
Tonya Jenerette                                Joshua Perry
  Deputy Chief for Strategic Litigation          Special Counsel for Civil Rights
Cynthia Weaver, Senior Counsel                 165 Capitol Avenue
Doris Bernhardt, Senior Counsel                Hartford, CT 06106-0120
Melanie Ash, Senior Counsel                    (860) 808-5318
100 Church Street, 20th Floor                  Joshua.perry@ct.gov
New York, NY 10007
Phone: (212) 356-4055                          Attorneys for the State of Connecticut
tjeneret@law.nyc.gov

Attorneys for the City of New York




                                              11
  Case 1:19-cv-07777-GBD-OTW Document 242 Filed 10/27/20 Page 12 of 13




THOMAS J. DONOVAN, JR.
Attorney General of Vermont

By: /s/ Benjamin Battles
Benjamin Battles, Solicitor General
Eleanor Spottswood, Assistant Attorney
General
Julio Thompson, Assistant Attorney General
Office of the Attorney General
109 State Street
Montpelier, VT 05609-1001
(802) 828-5500
benjamin.battles@vermont.gov

Attorneys for the State of Vermont



                                              PAUL, WEISS, RIFKIND, WHARTON &
                                              GARRISON LLP


                                              By: /s/ Jonathan H. Hurwitz
                                              Andrew J. Ehrlich
                                              Jonathan H. Hurwitz
                                              Elana R. Beale
                                              Robert J. O’Loughlin
                                              Daniel S. Sinnreich
                                              Amy K. Bowles
                                              Leah Park

                                              1285 Avenue of the Americas
                                              New York, New York 10019-6064
                                              (212) 373-3000
                                              aehrlich@paulweiss.com
                                              jhurwitz@paulweiss.com
                                              ebeale@paulweiss.com
                                              roloughlin@paulweiss.com
                                              dsinnreich@paulweiss.com
                                              abowles@paulweiss.com
                                              lpark@paulweiss.com

                                              CENTER FOR CONSTITUTIONAL
                                              RIGHTS
                                              Ghita Schwarz
                                              Baher Azmy


                                             12
Case 1:19-cv-07777-GBD-OTW Document 242 Filed 10/27/20 Page 13 of 13




                                  666 Broadway
                                  7th Floor
                                  New York, New York 10012
                                  (212) 614-6445
                                  gschwarz@ccrjustice.org
                                  bazmy@ccrjustice.org


                                  THE LEGAL AID SOCIETY
                                  Susan E. Welber, Staff Attorney, Law Reform
                                  Unit
                                  Kathleen Kelleher, Staff Attorney, Law Reform
                                  Unit
                                  Susan Cameron, Supervising Attorney, Law
                                  Reform Unit
                                  Hasan Shafiqullah, Attorney-in-Charge,
                                  Immigration Law Unit

                                  199 Water Street, 3rd Floor
                                  New York, New York 10038
                                  (212) 577-3320
                                  sewelber@legal-aid.org
                                  kkelleher@legal-aid.org
                                  scameron@legal-aid.org
                                  hhshafiqullah@legal-aid.org


                                  Attorneys for Plaintiffs Make the Road New
                                  York, African Services Committee, Asian
                                  American Federation, Catholic Charities
                                  Community Services (Archdiocese of New York),
                                  and Catholic Legal Immigration Network, Inc.




                                 13
